IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 99-50743
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

MARTIN LORETO VEGA-VEGA
                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. DR-98-CR-609-1
                       --------------------
                           June 15, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Martin

Loreto Vega-Vega has moved to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).    Vega-Vega

has filed a response, asserting that before he entered his guilty

plea, counsel and the prosecutor informed him that the maximum

sentence he would receive was two years and that he was entitled

to a reduction in his sentence pursuant to U.S.S.G. § 2L1.2.

     Our independent review of the brief and the record discloses

no nonfrivolous issue for appeal.    The record is not developed

sufficiently to reach Vega-Vega’s ineffective assistance claim.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 99-50743
                               -2-

United States v. Navejar, 963 F.2d 732, 735 (5th Cir. 1992).

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.

     MOTION GRANTED; APPEAL DISMISSED.